Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 1 of 40 PageID #: 6347
     Case: 16-4105    Document: 00713314337      Filed: 11/05/2018  Pages: 2    (39 of 40)



        UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



  Everett McKinley Dirksen United States Courthouse                                       Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                             Phone: (312) 435-5850
               Chicago, Illinois 60604                                                   www.ca7.uscourts.gov




                                           NOTICE OF ISSUANCE OF MANDATE
   November 5, 2018


                 Laura A. Briggs
  To:
                 UNITED STATES DISTRICT COURT
                 Southern District of Indiana
                 United States Courthouse
                 Indianapolis , IN 46204-0000



                                           UNITED STATES OF AMERICA,
                                           Plaintiff - Appellee

   No. 16-4105                             v.

                                           DANIEL STEWART,
                                           Defendant - Appellant

    Originating Case Information:

   District Court No: 1:15-cr-00024-WTL-DKL-1
   Southern District of Indiana, Indianapolis Division
   District Judge William T. Lawrence
  Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
  certified copy of the opinion/order of the court and judgment, if any, and any direction as to
  costs shall constitute the mandate.


    RECORD ON APPEAL STATUS:                                       No record to be returned




   This notice sent to:
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 2 of 40 PageID #: 6348
     Case: 16-4105    Document: 00713314337      Filed: 11/05/2018  Pages: 2    (40 of 40)



   []       United States Marshal                       [X]        United States Probation Officer

  NOTE TO COUNSEL:
  If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
  to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
  will be disposed of.

  Please acknowledge receipt of these documents on the enclosed copy of this notice.

                             -----------------------------------




   Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
   Seventh Circuit.

   Date:                                                Received by:


         11/5/2018
   _________________________                              _____________________________
                                                        ____________________________________
                                                              Deputy Clerk, U.S. District Court



   form name: c7_Mandate(form ID: 135)
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 3 of 40 PageID #: 6349
     Case: 16-4105    Document: 00713314335      Filed: 11/05/2018  Pages: 1    (37 of 40)



       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


  Everett McKinley Dirksen United States Courthouse                                 Office of the Clerk
          Room 2722 - 219 S. Dearborn Street                                       Phone: (312) 435-5850
                Chicago, Illinois 60604                                            www.ca7.uscourts.gov




                                                      FINAL JUDGMENT
   September 5, 2018


                                          FRANK H. EASTERBROOK, Circuit Judge
      Before:

                                          ILANA DIAMOND ROVNER, Circuit Judge

                                          J. PHIL GILBERT, District Court Judge*


                                           UNITED STATES OF AMERICA,
                                           Plaintiff - Appellee

   No. 16-4105                             v.

                                           DANIEL STEWART,
                                           Defendant - Appellant

   Originating Case Information:

   District Court No: 1:15-cr-00024-WTL-DKL-1
   Southern District of Indiana, Indianapolis Division
   District Judge William T. Lawrence


         The judgment of the District Court is AFFIRMED, in accordance with the
  decision of this court entered on this date.




             * Of the Southern District of Illinois, sitting by designation.



   form name: c7_FinalJudgment(form ID: 132)
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 4 of 40 PageID #: 6350
     Case: 16-4105   Document: 00713314334      Filed: 11/05/2018   Pages: 36    (1 of 40)




                                                   In the

                      United States Court of Appeals
                                    For the Seventh Circuit
              No. 16-4105

              UNITED STATES OF AMERICA,
                                                                        Plaintiff-Appellee,

                                                      v.


              DANIEL STEWART,
                                                                    Defendant-Appellant.


                          Appeal from the United States District Court for the
                           Southern District of Indiana, Indianapolis Division.
                     No. 1:15-cr-00024-WTL-DKL-1 — William T. Lawrence, Judge.



                    ARGUED MARCH 30, 2018 — DECIDED SEPTEMBER 5, 2018


                 Before EASTERBROOK and ROVNER, Circuit Judges, and
              GILBERT, District Judge.*
                 ROVNER, Circuit Judge. Daniel Stewart was convicted of
              drug trafficking, firearms offenses, and money laundering,
              primarily based on evidence gathered as a result of a traffic


              *
                  Of the Southern District of Illinois, sitting by designation.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 5 of 40 PageID #: 6351
     Case: 16-4105   Document: 00713314334      Filed: 11/05/2018   Pages: 36    (2 of 40)




              2                                                    No. 16-4105

              stop and a subsequent confession. We affirm the district court’s
              denial of Stewart’s motion to suppress the traffic stop evidence
              and the confession, and we reject Stewart’s additional claims
              on appeal.
                                              I.
                  On January 20, 2015, Detectives Jeff Sequin and Ryan
              VanOeveren were surveilling the home of Daniel Stewart.
              Stewart w as not the main focus of their investigation. For
              months, Indianapolis police had been trying to gather evidence
              about a large-scale cocaine supplier ultimately identified as
              Geraldo Colon. In May 2014, with the assistance of the federal
              Drug Enforcement Agency, they arrested three Arizona-based
              couriers who were bringing drugs into Indianapolis. One of
              those couriers, Juan Lizarraga, began cooperating with the
              investigators and provided information that led the officers to
              a major customer of Colon. Lizarraga did not know the
              customer by name but he knew the apartment complex where
              the customer lived, and he had seen Colon deliver drugs to the
              customer at that apartment complex and also at Colon’s
              furniture store. Lizarraga offered the officers a general physical
              description of the customer.
                  Over a period of several months, officers surveilled Colon’s
              furniture store. During that time, they twice observed Stewart
              visit the store, once on October 23, 2014, and once on December
              16, 2014. On each occasion, Stewart stayed only a short time
              and made no purchase. Through further investigation, the
              officers identified Stewart and learned that he lived in the
              apartment complex pointed out by Lizarraga. Stewart had a
              criminal record that included felony drug offenses. In early
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 6 of 40 PageID #: 6352
     Case: 16-4105   Document: 00713314334      Filed: 11/05/2018   Pages: 36    (3 of 40)




              No. 16-4105                                                            3

              January 2015, believing that Stewart was the customer identi-
              fied by Lizarraga, they began to surveil Stewart in an attempt
              to connect him to Colon’s drug trafficking.
                  In the early evening of January 20, 2015, Detectives
              VanOeveren and Sequin followed Stewart’s white Volkswagen
              from his apartment complex to a Shell gas station. After
              Stewart pulled up to a pump, another man exited a grey car
              that was parked at the station, and walked over to the passen-
              ger side of Stewart’s car. The man got into Stewart’s car and
              closed the door. A few minutes later, the man exited Stewart’s
              car and immediately left the station in the grey car. Stewart
              then got out of his Volkswagen and pumped gas. Although
              they could not see through Stewart’s tinted windows from
              their vantage point some eighty yards away, based on their
              many years of experience investigating drug crimes,
              VanOeveren and Sequin believed that they had just witnessed
              a drug sale at the gas station.
                  They decided to watch Stewart’s car for traffic violations
              and to attempt a traffic stop. Because they were in plain clothes
              and unmarked cars, they called Detective Brady Ball to the
              scene in his squad car. Detective Ball specialized in drug
              interdiction stops, and he traveled with Josie, a dog who had
              been trained to detect the scent of illegal drugs. Detective Ball
              testified that he arrived in the area in time to see Stewart fail to
              stop at a red light when he made a right turn, the same
              violation observed by the other detectives.1 Detective Ball

              1
               The district court found that some ambiguity existed in the record as to
              whether Ball himself saw Stewart fail to stop or whether he effected the
                                                                         (continued...)
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 7 of 40 PageID #: 6353
     Case: 16-4105   Document: 00713314334      Filed: 11/05/2018   Pages: 36    (4 of 40)




              4                                                            No. 16-4105

              activated his lights and Stewart pulled over in the parking lot
              of a Speedway gas station.
                  Detective Ball recorded the audio of his encounter with
              Stewart and so the trial court had a detailed, time-indexed
              account of everything that was said during the stop.2 At the
              suppression hearing, Detective Ball supplemented this record-
              ing with his personal observations and recollection. Detective
              Ball explained to Stewart the reason for the stop and asked for
              routine information such as license and registration. Stewart
              seemed unusually nervous, fidgeting with his wallet and
              taking several deep breaths as he complied with Ball’s re-
              quests. Because the car was registered to a business named
              “Eleete Image, Inc.” and because Stewart’s address was
              different from that on the registration, Ball asked for clarifica-
              tion. Ball also asked questions related to officer safety such as
              whether Stewart had any guns or knives in the car or on his
              person. Stewart denied having any weapons. Ball asked
              Stewart to exit the car and sit on the bumper. He noted that
              Stewart’s tinted windows were “borderline” illegal and asked

              1
                (...continued)
              stop on the basis of VanOeveren’s report that Stewart failed to stop. Under
              the collective knowledge doctrine, Ball was entitled to stop Stewart based
              on the traffic violation witnessed and reported by VanOeveren. See United
              States v. Contreras, 820 F.3d 255, 268 (7th Cir. 2016) (under the collective
              knowledge doctrine, the court may attribute facts known to one officer to
              other officers).

              2
                The audio recording was submitted to the district court as an exhibit at
              the suppression hearing without a separate record number. Stewart
              supplied it to this court as a compact disc attached to his supplemental
              appendix.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 8 of 40 PageID #: 6354
     Case: 16-4105   Document: 00713314334      Filed: 11/05/2018   Pages: 36    (5 of 40)




              No. 16-4105                                                               5

              if Stewart had ever been arrested. Stewart responded that he
              had been arrested on drug charges “a long time ago.” Ball
              asked for consent to search the car and Stewart declined. Ball
              noticed a bulge in Stewart’s pocket and asked him what it was.
              Stewart replied that it was $700 in cash. Ball then returned to
              his squad car to run the license and registration information as
              well as a check for outstanding warrants. Seconds later, Ball
              was back out of his car, again asking Stewart to sit on the
              bumper. Five minutes had elapsed at this point in the stop.
                  Moments after returning to the squad car, Ball radioed a
              request for backup. He explained that he was on an interdic-
              tion stop and wanted to run his dog around the car. He
              requested that officers arrive as quickly as possible. It appears
              from the audio recording that Ball continued to work on the
              traffic violation as he waited for a response to his request for
              backup, but an estimate of the time attributed to calling for
              backup would be at most seventy-five seconds.3
                  As he waited for backup to arrive, Detective Ball continued
              the process of checking the license and registration, running a


              3
                 All references to the audio recording will be given in the format
              minutes:seconds elapsed from the beginning of Detective Ball’s encounter
              with Stewart. Ball’s call for backup began at 5:11. From 5:23 to 6:01, the
              recording consists of occasional electronic beeps, undecipherable radio
              transmissions and periods of silence. From 6:01 to 6:09, from 6:50 to 7:04,
              and from 7:16 to 7:19, Ball supplied additional information about his
              location and his need for backup. In the midst of waiting for a reply on his
              request, at 6:25, Ball can be heard beginning to run a check on the car’s
              registration under the name, “Eleete.” We estimate that the time spent
              calling for backup, excluding audio content clearly related to the traffic
              mission of the stop, is at most seventy-five seconds.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 9 of 40 PageID #: 6355
     Case: 16-4105   Document: 00713314334      Filed: 11/05/2018   Pages: 36    (6 of 40)




              6                                                    No. 16-4105

              check for outstanding warrants, and beginning to write the
              ticket. Approximately thirteen minutes into the stop, while
              Detective Ball was still completing tasks related to writing the
              ticket, the backup officers arrived. For approximately forty-five
              seconds, Detective Ball spoke to the backup officers, explaining
              to one officer how to complete the electronic ticket-writing
              process (which was apparently new), and asking the other
              officer to keep a watch over Stewart. Ball then removed Josie
              from his car and walked her around Stewart’s car. On her
              second pass around the Volkswagen, Josie alerted to the
              driver’s side door. The entire process of Josie exiting the squad
              car, sniffing, and then alerting took one minute and forty-five
              seconds. The backup officer was still working on the ticket
              when Josie alerted. Detective Ball offered further advice on
              completing the ticket, and then approached Stewart.
                  He explained to Stewart that Josie had alerted to the odor
              of illegal drugs, and he handcuffed Stewart, clarifying that he
              was not under arrest. Detective Ball explained at the suppres-
              sion hearing that he felt this was necessary for officer safety
              based on the description of the suspected gas station drug
              transaction, Josie’s alert, and the background information that
              he had learned about Stewart prior to making the stop.
              Believing he now had probable cause to search the car, he
              began to inspect the interior of Stewart’s Volkswagen. See
              Florida v. Harris, 568 U.S. 237, 246–47 (2013) (certification of a
              dog by a bona fide organization after testing the dog’s reliabil-
              ity in a controlled setting or successful completion of a recent
              training program that evaluated the dog’s proficiency in
              locating drugs creates a rebuttable presumption that the dog’s
              alert provides probable cause to search). Almost immediately,
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 10 of 40 PageID #: 6356
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36    (7 of 40)




               No. 16-4105                                                             7

               Detective Ball found a handgun in the center console area,
               within reach of the driver’s seat. Knowing that Stewart was a
               convicted felon, he now had probable cause for an arrest. See
               18 U.S.C. § 922(g)(1). He placed Stewart under arrest and gave
               him Miranda warnings. He then continued his search of the car.
               Although he found no drugs in the passenger compartment of
               the car, he found a bag in the trunk containing approximately
               102 grams of crack cocaine, 250 grams of powder cocaine, 241
               grams of heroin, 19 grams of methamphetamine, and a digital
               scale. He also found $7,420 in cash. The purported $700 in
               Stewart’s pocket turned out to be $1,904, for a total of $9,324 in
               cash.
                   Detective Ball approached Stewart again and said, “That’s
               a lot of drugs, bud. You want to talk to a detective?” Stewart
               appeared to shake his head to indicate “no.” Ball clarified,
               “You do not want to talk to a detective? Well, you understand
               I gotta have one come out.” Stewart replied, “Can you put me
               in the car? It’s kind of cold out.”4 Ball said, “Yes, they’re going
               to talk to you regardless so you’ll get in the car at that point. I
               have a dog in my car.” Ball then radioed for narcotics officers
               to come to the scene. We will discuss that call and the subse-
               quent interchange between Ball and Stewart more completely
               below when we address Stewart’s motion to suppress his
               confession. Eventually Stewart was placed in the car of the
               narcotics officers when they arrived on the scene.




               4
                 Temperatures hovered between thirty-eight and forty-one degrees on this
               January day, and Stewart was wearing pants, a sweatshirt and tennis shoes.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 11 of 40 PageID #: 6357
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36    (8 of 40)




               8                                                    No. 16-4105

                   VanOeveren and Sequin were the officers who arrived to
               transport Stewart. VanOeveren reminded Stewart of his
               Miranda rights and asked if Stewart wanted to talk about the
               gun, narcotics and cash found in his car. Stewart first tried to
               talk the detectives into releasing him for a short period,
               promising to meet them later to assist them in their investiga-
               tion. The officers declined and gave Stewart two options: come
               with the detectives to the police station to discuss his situation
               or go straight to the Marion County Jail. Stewart opted to go to
               the police station with the detectives. Once there, officers
               brought Stewart into an interview room and Detective Ryan
               Clark gave Stewart his Miranda rights. Stewart indicated that
               he understood his rights and he signed a written waiver of
               those rights. He then made incriminating statements that were
               video-recorded. In the meantime, officers obtained a search
               warrant for his residence. The affidavit supporting the warrant
               detailed the cash, drugs and gun found in the car. The search
               of Stewart’s home yielded an additional 1650 grams of cocaine;
               1005 grams of methamphetamine; 1500 grams of heroin; four
               more handguns; and $487,542 in cash.
                   Stewart was charged in a six-count indictment with
               possession with intent to distribute controlled substances, in
               violation of 21 U.S.C. §§ 841 and 851; possession of a firearm by
               a felon, in violation of 18 U.S.C. § 922(g)(1); possession of a
               firearm in furtherance of a drug trafficking crime, in violation
               of 18 U.S.C. § 924(c); engaging in monetary transactions in
               property derived from specified unlawful activity, in violation
               of 18 U.S.C. § 1957; and two counts of money laundering, in
               violation of 18 U.S.C. § 1956(a)(1). The district court denied
               Stewart’s motion to suppress the evidence obtained during and
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 12 of 40 PageID #: 6358
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36    (9 of 40)




               No. 16-4105                                                     9

               as a result of the traffic stop and the confession he gave at the
               police station. The district court also denied Stewart’s pre-trial
               motion in limine to prevent or limit the use of evidence that he
               had twice visited Colon’s furniture store. After a four-day trial
               that included testimony about Colon’s criminal activities, a
               jury convicted Stewart on all counts. Because Stewart had two
               qualifying prior felony drug convictions, his sentence on the
               drug possession count was life imprisonment without parole.
               See 21 U.S.C. § 841(b). For four of the remaining counts, the
               court sentenced Stewart to terms of imprisonment between five
               and fifteen years’ imprisonment to be served concurrent with
               the life sentence. The sentence for possession of a gun in
               furtherance of a drug trafficking crime tacked on a gratuitous
               five consecutive years to the sentence of life imprisonment.
               Stewart appeals.
                                              II.
                   On appeal, Stewart contends that the evidence gained
               through the traffic stop should have been suppressed because
               Detective Ball unconstitutionally prolonged the stop in order
               to conduct the dog sniff procedure. Stewart also asserts that the
               prolonged detention due to the sniff was not otherwise
               supported by reasonable suspicion. Any evidence obtained
               after the search of his car, he argues, should be suppressed as
               the fruit of the poisonous tree. Stewart maintains that the
               incriminating statements he made following his arrest should
               also have been suppressed because investigators violated his
               invocation of his right to remain silent. He also submits that the
               district court erred in admitting substantial amounts of
               prejudicial and irrelevant evidence of prior bad acts. And
               finally, he asserts that the government failed to present
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 13 of 40 PageID #: 6359
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (10 of 40)




              10                                                    No. 16-4105

              sufficient evidence in support of the money laundering
              convictions, rendering them infirm as a matter of law. He seeks
              to have the convictions on every count vacated and the case
              remanded for further proceedings. But he also contends that
              his convictions for money laundering should be reversed
              outright. Because some of these objections were preserved and
              others were not, we will address the standard of review as we
              turn to each issue.
                                              A.
                  Josie conducted her life-altering sniff of Stewart’s car on
              January 20, 2015. The next day, the Supreme Court heard
              argument in Rodriguez v. United States, 135 S. Ct. 1609 (2015).
              The Court decided Rodriguez on April 21, 2015, some three
              months before Stewart filed his motion to suppress and five
              and a half months before the district court held the suppression
              hearing. In Rodriguez, the Supreme Court considered “whether
              police routinely may extend an otherwise-completed traffic
              stop, absent reasonable suspicion, in order to conduct a dog
              sniff.” 135 S. Ct. at 1614. The Court concluded that a traffic stop
              may become unlawful if it is prolonged beyond the time
              reasonably necessary to complete the traffic-related mission of
              the stop. 135 S. Ct. at 1614–15. Unrelated inquiries may not
              measurably prolong a traffic stop, although an officer may
              conduct ordinary inquiries incident to the stop such as ques-
              tions involving the driver’s license, the vehicle’s registration,
              and whether there are outstanding warrants for the driver. 135
              S. Ct. at 1615. These activities are all related to the mission and
              objective of enforcing the traffic code, and “ensuring that
              vehicles on the road are operated safely and responsibly.” 135
              S. Ct. at 1615. Because traffic stops are “especially fraught with
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 14 of 40 PageID #: 6360
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (11 of 40)




              No. 16-4105                                                     11

              danger to police officers,” an officer may also take “certain
              negligibly burdensome precautions in order to complete his
              mission safely.” Rodriguez, 135 S. Ct. at 1616 (citing Arizona v.
              Johnson, 555 U.S. 323, 330 (2009)). Dog sniffs, the Court said,
              may not be fairly characterized as part of the officer’s traffic
              mission, and so dog sniffs may not prolong or add time to the
              stop unless supported separately by individualized, reasonable
              suspicion. Rodriguez, 135 S. Ct. at 1616–17.
                  On appeal, Stewart first argues that Detective Ball unrea-
              sonably lengthened the stop in order to conduct the dog sniff.
              Such a delay was unconstitutional under Rodriguez, he contin-
              ues, and no reasonable suspicion supported lengthening the
              stop in order to conduct the sniff. Moreover, Stewart contends
              that the government failed to argue below that the evidence
              obtained from the stop was admissible under any exception to
              the exclusionary rule, and so the government forfeited any
              such claim on appeal. See United States v. Leo, 792 F.3d 742,
              748–49 (7th Cir. 2015). In considering a district court’s denial of
              a motion to suppress, we usually review findings of fact for
              clear error and questions of law de novo. United States v.
              Borostowski, 775 F.3d 851, 863 (7th Cir. 2014). However, the
              government asserts that Stewart did not preserve the issue that
              he raises on appeal because he failed to make a timely and
              specific objection in the district court. Because Stewart forfeited
              the issue, the government argues, we should review the district
              court’s decision for plain error only. See United States v. Olano,
              507 U.S. 725, 731 (1993); United States v. Hamad, 809 F.3d 898,
              904 (7th Cir. 2016); Fed. Rule Crim. P. 52(b). The government
              also contends that this court should consider its claim that
              Detective Ball conducted the dog sniff in good faith reliance on
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 15 of 40 PageID #: 6361
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (12 of 40)




              12                                                   No. 16-4105

              then-binding circuit precedent. United States v. Leon, 468 U.S.
              897, 909 (1984) (unlawfully obtained evidence should not be
              suppressed when the police act on an objectively good-faith
              belief that their conduct is lawful); Davis v. United States, 564
              U.S. 229, 241 (2011) (when binding appellate precedent
              specifically authorizes a particular police practice, the
              exclusionary rule should not apply if that precedent is later
              overruled by the Supreme Court); United States v. Jenkins, 850
              F.3d 912, 918 (7th Cir. 2017) (same). Stewart responds that he
              adequately preserved the argument by raising it in a letter to
              the court after the suppression hearing, and that, in any case,
              the district court addressed the issue on the merits and did not
              treat it as forfeited. See R. 69 (Supplemental Authority In
              Support of Defendant’s Motion to Suppress). By Stewart’s
              measure, this court should therefore apply the usual standard
              of review and the government should be precluded from
              raising an exception to the exclusionary rule.
                  In his Motion to Suppress Evidence, Stewart challenged
              only whether Josie’s sniff of the car provided probable cause to
              conduct a search. Specifically, Stewart complained that (1) Josie
              is not a reliable dog; (2) Josie was subjected to handler error;
              and (3) the drugs were planted in his car by police officers after
              Josie performed the sniff. R. 33 and 33-1. At the suppression
              hearing, Stewart made no mention of a claim that extra time
              was taken to conduct the sniff. After the suppression hearing,
              Stewart filed a supplemental memorandum where he con-
              tended for the first time that Ball was not entitled to conduct
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 16 of 40 PageID #: 6362
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (13 of 40)




              No. 16-4105                                                               13

              the sniff at all.5 Stewart argued that VanOeveren’s testimony
              that he had observed Stewart engage in a drug sale at the Shell
              station was unreliable and not entitled to any weight in
              determining probable cause or reasonable suspicion to conduct
              the sniff. Stewart also argued in his supplemental memoran-
              dum that the sniff could not be justified by his apparent
              nervousness, and that Josie was unreliable because there was
              testimony that she had alerted in the past on occasions when
              drugs were not found. Stewart thus made no claims about the
              sniff improperly lengthening the stop before, during or after
              the suppression hearing. His only reference to Rodriguez came
              after he filed a post-hearing supplemental memo, where he
              submitted a copy of Rodriguez to the district court as supple-
              mental authority. The letter accompanying the copy of the
              Rodriguez decision read, in its entirety:
                    Enclosed please find a case entitled Rodriguez v.
                    United States, No. 13-9972. Argued January 21, 2015-
                    Decided April 21, 2015 in the Supreme Court of the
                    United States.
                    Please give consideration to this decision in review-
                    ing Mr. Stewart’s Motion to Suppress Evidence.
              R. 69.
                  In denying the Motion to Suppress, the district court
              rejected any argument that Josie was unreliable or that handler
              error contributed to her alert, claims which Stewart has now


              5
                By order of the district court, the parties were allowed to file supplemen-
              tal memoranda simultaneously, three days after the suppression hearing.
              R. 87, at 84.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 17 of 40 PageID #: 6363
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (14 of 40)




              14                                                         No. 16-4105

              abandoned on appeal.6 The court also briefly addressed what
              it characterized as Stewart’s challenge to the reasonableness of
              the length of time he was detained for the traffic stop. Citing
              Rodriguez, the court noted that police officers may not extend
              an otherwise-completed traffic stop, absent reasonable suspi-
              cion, in order to conduct a dog sniff. After a brief discussion of
              governing law, the district court concluded that Ball did not
              unconstitutionally prolong the stop:
                    Approximately fifteen minutes elapsed between the
                    time Ball pulled Stewart over and Josie’s alert. …
                    During that fifteen-minute period, Ball was actively
                    engaged in conducting the traffic stop. When other
                    officers arrived, Ball directed one officer to continue
                    writing the ticket while Ball had Josie conduct an
                    open air sniff. Thus, Ball did not prolong or extend
                    the traffic stop beyond the time necessary to effectu-
                    ate its purpose. Once Josie alerted, the encounter
                    moved beyond that of a mere traffic stop, as proba-
                    ble cause to search the vehicle was established.
              R. 70, at 6 (footnotes omitted).
                 Stewart is correct, in a sense, that the district court ad-
              dressed the merits of the issue of whether the sniff prolonged
              the stop. The court, as we have just seen, found that Detective
              Ball did not, as a matter of fact, prolong the stop beyond the

              6
                 The district court also noted that Stewart presented no evidence or
              argument in support of his claim that police officers planted drugs in his
              trunk after the sniff was completed. The court found no reason to give the
              claim any credence and rejected it. That claim has also been abandoned on
              appeal.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 18 of 40 PageID #: 6364
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (15 of 40)




              No. 16-4105                                                   15

              time necessary to effectuate the traffic purpose of the stop
              when he conducted the sniff procedure with Josie. On appeal,
              Stewart now challenges this fact-finding by parsing the time
              line of the stop. He faults Ball for taking the time to call for
              backup, complains about the forty-five second delay in
              explaining the electronic ticket process to the backup officer,
              and objects to the actual time taken to run Josie around the car.
              According to Stewart, the only conclusion is that “[t]he
              resulting stop was longer than if Ball had simply written
              Stewart a traffic citation,” rendering the stop unconstitutional
              under Rodriguez. Opening Brief, at 8.
                  Although Stewart has correctly identified the key question
              under Rodriguez, prior to the appeal, Stewart never raised an
              objection that would have alerted the government to the need
              to make a record on this very point. In seeking to use evidence
              obtained without a warrant, the government bore the burden
              of proving by a preponderance of the evidence at the suppres-
              sion hearing that an exception to the warrant requirement
              applied. United States v. Basinski, 226 F.3d 829, 833 (7th Cir.
              2000). At that hearing, the government presented evidence
              relevant to Stewart’s stated objections. That is, the government
              provided evidence that Josie is a well-trained and reliable dog
              with a proven track record of detecting the odor of illegal
              drugs. The government also presented evidence that Detective
              Ball was a highly trained handler and that no handler error
              was involved in this search. Finally, the government presented
              evidence that Detective Ball found the drugs in the trunk
              during the search, negating the contention that the drugs were
              planted in the truck after the fact.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 19 of 40 PageID #: 6365
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (16 of 40)




              16                                                            No. 16-4105

                  The government had no reason to ask Detective Ball why
              he took the time to call for backup, and so the record is silent
              on whether he summoned backup both for officer safety and
              in order to conduct the sniff. He testified that safety was on his
              mind when he asked backup officers to watch Stewart after
              Josie alerted because he knew from his fellow officers that
              there were “some pretty serious allegations” of drug dealing
              by Stewart. Because Stewart failed to object specifically to the
              time taken for calling for backup, the court had no occasion to
              rule on whether the seventy-five seconds7 used for that task
              should be attributed to the dog sniff or to some other proper
              purpose of the traffic stop such as officer safety. From the
              record that was developed, the government (had it been
              alerted to this objection) could have made a non-trivial
              argument that the call for backup was related as much to
              officer safety as to conducting the dog sniff. Detective Ball
              knew he was being asked to stop a felon suspected of selling
              drugs moments earlier. As the stop properly progressed, Ball
              saw that Stewart was unusually nervous, and learned that the
              bulge in Stewart’s pocket was a notably large amount of
              currency, lending credence to the charge of recent drug
              dealing. Ball had to twice direct Stewart to sit on the bumper


              7
                As we noted above, seventy-five seconds is the maximum amount of time
              taken to call for backup and respond to questions regarding the need for
              backup. That includes periods of near-silence. Because Stewart failed to
              alert the government and the court that he challenged this period of time,
              the record is undeveloped on what Ball was doing during that quiet period.
              For at least part of the gaps, he was audibly engaged in tasks related to the
              traffic violation. The district court, of course, found that Ball was actively
              engaged in conducting the traffic stop throughout the challenged period.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 20 of 40 PageID #: 6366
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (17 of 40)




              No. 16-4105                                                   17

              of his car while Ball worked on the ticket. And as soon as the
              two backup officers arrived, Ball asked one officer to watch
              Stewart, which would seem to indicate that he was concerned
              for his safety even before conducting the sniff. But the govern-
              ment had no opportunity to present evidence or argument on
              this point because Stewart failed to timely and specifically
              object to this part of the time line.
                  Nor did Stewart alert the court or the government to his
              ultimate claim that “[t]he resulting stop was longer than if Ball
              had simply written Stewart a traffic citation,” the salient
              question under Rodriguez. And so the government had no
              reason or opportunity to ask Detective Ball if he could have
              finished writing the ticket himself in less time than it took to
              conduct the sniff. Again, by listening to the time-indexed
              audio, we know that Detective Ball took approximately forty-
              five seconds to hand off the ticket to the backup officer (who
              was not fully familiar with the new electronic system), and
              roughly ninety seconds to run Josie around the car. The officer
              working on the ticket was not finished writing it when Josie
              alerted. That suggests that some additional amount of time was
              needed for any officer to complete the ticket. We are left with
              more questions than answers. Was the backup officer diligently
              working on the ticket while Detective Ball ran the dog around
              the car? Could Detective Ball have completed the ticket in less
              time than it took to call for backup, hand off the ticket and run
              the dog? Was any of that time attributable to tasks permissibly
              related to the mission of the traffic stop? And if so, could
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 21 of 40 PageID #: 6367
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (18 of 40)




              18                                                            No. 16-4105

              Detective Ball have completed the ticket more quickly than the
              time attributed solely to the dog sniff?8
                  The reason we have no answers to these questions is that
              Stewart failed to raise this specific objection in a timely
              manner, when the government could have developed the
              record and the court could have ruled on the issue with full
              knowledge of the circumstances. From the moment the stop
              began to the moment Josie alerted, fewer than sixteen minutes
              had elapsed, not an unreasonable amount of time in the
              abstract for a ticket for running a red light. We know from the
              audio recording that the vast majority of that time was spent
              diligently completing tasks related solely to the mission of the
              stop. Any uncertainty about the remaining few minutes can be
              attributed only to the defendant’s failure to raise this objection
              in a timely manner. Rodriguez had been on the books for
              months, and so the defendant had every opportunity to raise
              the issue before the suppression hearing. We will therefore
              treat the issue as forfeited and review for plain error.
                  In order to reverse for plain error, we must find (1) error
              (2) that is plain, and (3) that affects the defendant's substantial
              rights. Olano, 507 U.S. at 732; Hamad, 809 F.3d at 904. An error
              is plain if it is clear or obvious. Olano, 507 U.S. at 734; Hamad,
              809 F.3d at 904. And an error affects the defendant’s substantial


              8
                By analyzing Stewart’s claim in this fashion, we do not mean to imply
              that certain tasks will automatically count against the length of the mission
              of a traffic stop so as to prohibit a dog sniff in future cases. We simply
              cannot tell on this record how to allocate these tasks because the defendant
              failed to timely and specifically object. We leave that analysis for another
              day where the parsing of the time line matters to the outcome.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 22 of 40 PageID #: 6368
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (19 of 40)




              No. 16-4105                                                  19

              rights when it is prejudicial, that is, when it has affected the
              outcome of the district court proceedings. Olano, 507 U.S. at
              734. Finally, “Rule 52(b) leaves the decision to correct the
              forfeited error within the sound discretion of the court of
              appeals, and the court should not exercise that discretion
              unless the error ‘seriously affect[s] the fairness, integrity or
              public reputation of judicial proceedings.’” Olano, 507 U.S. at
              732 (quoting United States v. Young, 470 U.S. 1, 15 (1985)).
                  To state the standard is to demonstrate that Stewart cannot
              meet it here. He challenges the district court’s factual finding
              that the sniff did not lengthen the stop. The court determined
              that Ball was actively engaged in conducting the traffic stop
              before handing off the ticket, and that another officer contin-
              ued that mission while Ball ran Josie around the Volkswagen.
              In other words, the sniff was conducted contemporaneously
              with the traffic mission of the stop. Based on the evidence that
              the district court had before it, there is no reason to conclude
              that this finding was in error. Nothing in the record calls the
              court’s finding into question, and to the extent that we simply
              do not know whether every moment was spent in traffic-
              related tasks, the fault for those omissions lies with Stewart.
                  The district court did not address whether any lengthening
              of the stop to conduct the dog sniff was otherwise supported
              by reasonable suspicion or probable cause. See R. 70, at 9 n.10
              (declining to decide whether Ball independently had probable
              cause to search). Because we have concluded that there was no
              plain error in the court’s finding that the stop was not uncon-
              stitutionally lengthened, we need not address whether Detec-
              tive Ball possessed reasonable suspicion that would have
              allowed lengthening the stop in any case. Nonetheless, for the
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 23 of 40 PageID #: 6369
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (20 of 40)




              20                                                   No. 16-4105

              sake of completeness we note that, at the time Detective Ball
              decided to conduct the sniff, he knew that Stewart was a felon
              and a drug trafficker who was being investigated for additional
              trafficking and an association with Colon. He knew that,
              moments earlier, his fellow officers witnessed Stewart engaged
              in an encounter that, in their extensive experience, they
              believed to be a drug sale. He knew that Stewart was unusu-
              ally nervous when stopped for running a red light. And he
              knew that Stewart admitted to having $700 in cash in his
              pocket. It would be difficult to say that this information would
              not supply reasonable suspicion to support a delay of a few
              minutes to conduct a dog sniff. In short, the court did not err,
              much less plainly err, when it denied Stewart’s motion to
              suppress the evidence found in the Volkswagen.
                  Stewart also contends that all evidence obtained as a result
              of the traffic stop should have been excluded as the fruit of the
              poisonous tree. See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016)
              (the exclusionary rule encompasses both the primary evidence
              obtained as a direct result of an illegal search or seizure and
              evidence later discovered and found to be derivative of an
              illegality, the so-called fruit of the poisonous tree). Obviously,
              if the original search was not unlawful, there is no basis to
              exclude evidence derived from the original search. The
              contraband found in the car formed the basis of a request for
              a warrant to search Stewart’s home. Because there is no basis
              to exclude the evidence found in the car, there is no basis to
              exclude the evidence found in the home. Stewart also asserts
              that his confession was obtained as a result of the unlawful
              search of the car. Again, because there is no reason to exclude
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 24 of 40 PageID #: 6370
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (21 of 40)




              No. 16-4105                                                     21

              the evidence found in the car, that search cannot provide a
              foundation for excluding Stewart’s confession.
                                              B.
                  We turn to Stewart’s contention that the court erred when
              it refused to suppress his confession on the separate ground
              that it was obtained when the officers ignored his invocation of
              his right to remain silent and continued to question him.
              Stewart preserved this argument and so we review findings of
              fact for clear error and questions of law de novo. United States v.
              Wysinger, 683 F.3d 784, 793 (7th Cir. 2012). The Fifth Amend-
              ment provides that no person “shall be compelled in any
              criminal case to be a witness against himself.” Police officers
              must warn suspects prior to questioning that they have a right
              to remain silent, and if the suspect indicates that he wishes to
              remain silent, the interrogation must cease. Maryland v. Shatzer,
              559 U.S. 98, 103–04 (2010); Miranda v. Arizona, 384 U.S. 436,
              444–45, 473–74 (1966). A person who wishes to invoke his or
              her right to remain silent must do so unambiguously. Berghuis
              v. Thompkins, 560 U.S. 370, 381–82 (2010). “If an ambiguous act,
              omission, or statement could require police to end the interro-
              gation, police would be required to make difficult decisions
              about an accused’s unclear intent and face the consequence of
              suppression ‘if they guess wrong.’” Berghuis, 560 U.S. at 382
              (quoting Davis v. United States, 512 U.S. 452, 458–59 (1994)).
                  Stewart asserts that he unambiguously invoked his right to
              remain silent by shaking his head “no” in response to a
              question from Detective Ball regarding whether he wanted to
              talk to a detective. The district court found that “Stewart never
              affirmatively and unequivocally invoked his right to remain
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 25 of 40 PageID #: 6371
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (22 of 40)




              22                                                  No. 16-4105

              silent.” R. 70, at 10. The court noted that Stewart appeared to
              shake his head, and that when Ball twice tried to clarify the
              meaning of that gesture, Stewart responded by twice asking to
              be placed in a car because it was cold outside.
                   Such responses were not an unambiguous invoca-
                   tion of Stewart’s right to remain silent such that
                   officers were precluded from further questioning
                   him. Stewart did not tell Ball that he no longer
                   wished to answer Ball’s questions. Nor did he
                   explicitly state that he did not want to speak with
                   detectives. As such, Stewart’s argument on this
                   ground must fail.
              R. 70, at 10.
                  We begin with the context of that incident. Wysinger, 683
              F.3d at 793–94 (in determining whether a suspect clearly
              invoked his or her right to counsel, we consider the circum-
              stances in which the statement was made as well as the words
              employed); United States v. Hampton, 675 F.3d 720, 727 (7th Cir.
              2012) (objective inquiry into whether suspect invoked right to
              counsel includes review of not only the words the suspect used
              but also the circumstances in which the statement was made).
              See also Berghuis, 560 U.S. at 381–82 (the standards which apply
              in determining whether a person has unambiguously invoked
              the right to counsel also apply in determining whether a
              person has invoked the right to remain silent). As soon as
              Detective Ball found a gun in the Volkswagen, he placed
              Stewart under arrest and read him his Miranda rights. He then
              began asking Stewart about the gun. Stewart freely answered
              these questions, telling Ball that his “girl” left the gun in the
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 26 of 40 PageID #: 6372
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (23 of 40)




              No. 16-4105                                                     23

              car, denying that his fingerprints or DNA would be found on
              the gun, and then changing his story to indicate that he had
              fired it at a gun range and that his prints might be on it.
              Detective Ball then searched the rest of the car and found the
              bag in the trunk that contained drugs and cash. Ball ap-
              proached Stewart again and said, “That’s a lot of drugs, bud.
              You want to talk to a detective?” Stewart appeared to shake his
              head to indicate “no.” Ball clarified, “You do not want to talk
              to a detective? Well, you understand I gotta have one come
              out.” Stewart replied, “Can you put me in the car? It’s kind of
              cold out.” Ball said, “Yes, they’re going to talk to you regard-
              less so you’ll get in the car at that point. I have a dog in my
              car.” After this, Ball called for narcotics officers to come to the
              scene. In the course of that call, Ball said over the radio:
                   He’s going to need to talk to a narcotics detective at
                   some point. I don’t know if he’s going to talk but
                   maybe if we sit him in a car and explain the serious-
                   ness of it, he’ll talk to somebody but I’ve explained
                   to him that, regardless, when we find the stuff, we
                   have to have a detective. … I don’t mean to waste
                   your time but he doesn’t seem like he wants to talk
                   out in the open. Maybe if we sit him in a car, he’ll
                   want to talk. He originally said he didn’t. He’s been
                   Mirandized and everything. But you know our
                   protocols on the street. We have to call for a detec-
                   tive regardless.
              Supplemental Appendix, audio disc at 28:25–29:26.
                 Detective Ball then returned to Stewart and said, “A
              detective is going to talk to you. If you want to talk to him, it’s
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 27 of 40 PageID #: 6373
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (24 of 40)




              24                                                    No. 16-4105

              up to you. I have a protocol to follow. You understand that? I
              wear this uniform. I may have a drug dog. I can do all this stuff
              but we have to follow our procedures, okay?” Stewart re-
              sponded, “Can I sit in somebody’s car? It’s cold out here.” Ball
              again told him that he had a dog in his squad car. The narcotics
              detectives then arrived and Stewart was placed in their car.
              Those officers delivered Miranda warnings again, and Stewart
              freely spoke to them as he tried to convince them to release
              him. He gave a video-recorded statement after being taken to
              the police station where he was given his Miranda warnings yet
              again and then signed a written waiver before making the
              video-recorded statement.
                  Stewart relies on the head nod as the unambiguous invoca-
              tion of his right to remain silent. He argues that it is clear from
              the audio recording that Detective Ball understood that nod to
              mean that he did not wish to speak to the officer. Stewart
              contends that Ball was not asking for clarification when he
              said, after the head nod, “You do not want to talk to a detec-
              tive.” To Stewart, there is a period on the end of that sentence.
              The government contends that it is a question mark. The
              district court found that it was a question, a request for
              clarification. After listening to the recording, we can find no
              clear error in that conclusion. Detective Ball also indicated to
              other officers that he was not sure if Stewart would talk, that
              he appeared not to want to talk out in the open but that he
              might be willing to speak with officers if they sat him in a car.
              In context, none of Detective Ball’s ensuing comments convince
              us that the district court clearly erred.
                 But in any case, Detective Ball’s subjective beliefs do not
              govern the outcome here. The inquiry into whether a person
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 28 of 40 PageID #: 6374
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (25 of 40)




              No. 16-4105                                                     25

              has actually invoked the right to remain silent is an objective
              one. Davis, 512 U.S. at 458–59; Wysinger, 683 F.3d at 793. When
              a person “appears” to nod in the negative and then refuses to
              clarify the meaning of that gesture, there is no clear error in
              concluding that the nod was not an unambiguous invocation
              of the right to remain silent. This is especially true in the
              circumstances here. Stewart freely spoke to Ball after Miranda
              warnings and before the head nod. He refused to clarify the
              meaning of the nod and asked to sit in a car because of the
              cold. An ambiguous or equivocal reference that causes a
              reasonable officer to understand only that the suspect “might
              be invoking the right” to remain silent is not enough to require
              the cessation of questioning. Davis, 512 U.S. at 459. A reason-
              able officer would have understood Stewart’s apparent nod to
              mean that he might be invoking his right to remain silent, and
              such an officer would not be required to cease questioning if
              the suspect refused to clarify.
                                              C.
                  Stewart also contends that his convictions for money
              laundering must be reversed because the evidence was
              insufficient as a matter of law. “Ordinarily, we review a
              challenge to the sufficiency of the evidence to determine only
              whether any rational trier of fact could have found the essen-
              tial elements of the crime beyond a reasonable doubt, viewing
              the evidence in the light most favorable to the government.”
              United States v. Webster, 775 F.3d 897, 904–05 (7th Cir. 2015). But
              Stewart failed to raise this objection in the district court and so
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 29 of 40 PageID #: 6375
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (26 of 40)




              26                                                            No. 16-4105

              we review this forfeited claim only for plain error.9 Fed. R. Civ.
              Proc. 52(b); Olano, 507 U.S. at 731; Webster, 775 F.3d at 905;
              United States v. Esterman, 324 F.3d 565, 569–70 (7th Cir. 2003).
                  Counts V and VI of the indictment charged Stewart with
              laundering of monetary instruments in violation of 18 U.S.C.
              § 1956(a)(1)(B)(i).10 Count V specifically charged that, on July
              29, 2014, Stewart deposited $2,040 in currency into an Eleete
              Image, Inc. account at Chase Bank; that this money was the
              proceeds of ongoing narcotics trafficking; that he made the
              deposit knowing that the transaction was designed in whole or
              in part to “conceal and disguise the nature, location, source,
              ownership, and control of the proceeds” of that unlawful


              9
                 At oral argument, defense counsel confirmed that Stewart had no
              objection to the jury instructions, and so any claim regarding the jury
              instructions has been waived. United States v. Locke, 759 F.3d 760, 763 (7th
              Cir. 2014) (when a defendant intentionally relinquishes or abandons a
              known right, the issue has been waived and cannot be reviewed on appeal,
              not even for plain error); United States v. Aslan, 644 F.3d 526, 540 (7th Cir.
              2011) (where a defendant seeks to overturn a verdict for insufficiency of the
              evidence but did not challenge his conviction for money laundering in the
              district court and did not object to the jury instructions on this count, we
              review the conviction for plain error).

              10
                  That statute provides, in relevant part, “Whoever, knowing that the
              property involved in a financial transaction represents the proceeds of some
              form of unlawful activity, conducts or attempts to conduct such a financial
              transaction which in fact involves the proceeds of specified unlawful
              activity … knowing that the transaction is designed in whole or in part …
              to conceal or disguise the nature, the location, the source, the ownership, or
              the control of the proceeds of specified unlawful activity … shall be
              sentenced to a fine … or imprisonment … or both.” 18 U.S.C.
              § 1956(a)(1)(B)(i).
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 30 of 40 PageID #: 6376
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (27 of 40)




              No. 16-4105                                                              27

              activity; and that while conducting and attempting to conduct
              this transaction, Stewart knew that the property involved
              represented the proceeds of ongoing controlled substances
              trafficking activity.11 Count VI charged the same conduct,
              changing only the date and the amount of the deposit: on
              August 4, 2014, Stewart deposited $2350 into the Eleete Image
              bank account.
                  We previously mentioned Eleete Image, Inc. only once. The
              car that Stewart was driving when he was arrested was
              registered to that company and the license plates bore the
              name “Eleete.” In order to address the sufficiency of the
              evidence claim on the money laundering counts, some back-
              ground on Eleete is necessary. The evidence at trial demon-
              strated that, in 2012, Stewart hired Rosemarie Brown to
              incorporate a business for him in the name “Eleete Image, Inc.”
              Brown filed the necessary paperwork with the state to create
              the corporation and also applied for an Employer Identification
              Number with the Internal Revenue Service. She listed Stewart
              as the business owner in the corporate documents but substi-
              tuted her own address for the business address on the incorpo-


              11
                 Although Stewart pointedly did not challenge the jury instructions here,
              it is helpful to note that the jury was instructed, consistent with the
              language of the indictment and with the Seventh Circuit pattern instruc-
              tions, that the government must prove beyond a reasonable doubt that
              “[t]he Defendant knew that the transaction was designed in whole or in
              part to conceal and [sic] disguise the nature, the location, the source, the
              ownership, or the control of the proceeds of ongoing drug trafficking
              activity. … The term ‘conceal or disguise’ means to hide the nature, the
              location, the source, the ownership, or the control of the proceeds of
              specified unlawful activity.” R. 137.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 31 of 40 PageID #: 6377
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (28 of 40)




              28                                                            No. 16-4105

              ration papers. She also created a website for Eleete, and
              testified that Stewart told her that he intended to run a number
              of businesses under the “Eleete” name including a food truck
              and a cleaning service, among other things. Stewart opened
              bank accounts in the company name, including a checking
              account with an associated debit card. He was the only
              signatory listed on these accounts.
                  Stewart never ran any legitimate business under the Eleete
              name. He had no legitimate source of income,12 and the
              government was able to demonstrate at trial that most of the
              money that flowed through the Eleete accounts came from the
              sale of illegal drugs. Stewart purchased the Volkswagen he
              was driving at the time of his arrest with a check from the
              Eleete account. On the memo line, he noted that the check was
              for a “company car,” and the car was in fact registered to the
              company. He also used the Eleete account debit card to make
              purchases at retail establishments. For example, the govern-
              ment introduced evidence that Stewart spent approximately
              $7400 at Saks Fifth Avenue, including a single purchase of
              $1200, all using the Eleete Image debit card rather than large
              amounts of cash that might have raised suspicion.
                 Money entered and left the Eleete accounts in unusual
              ways. For example, Stewart gave $10,000 in cash to a friend,
              purportedly to enable the friend to buy a car on Stewart’s
              behalf. The friend never purchased a car, however, and instead


              12
                 Testimony at trial showed that, in the five years preceding his arrest,
              Stewart had gambling winnings of $1400, and that he sold a few paintings
              for less than $1000 total. That was the extent of any identifiable legitimate
              income during that time period.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 32 of 40 PageID #: 6378
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (29 of 40)




              No. 16-4105                                                  29

              returned the money to Stewart by writing three checks to
              Eleete Image, including at least one check from the friend’s
              business account. Stewart also deposited into the Eleete
              accounts third party checks totaling more than $66,000 in a
              three-year period. These checks, made out to others and
              endorsed over to Stewart, outwardly appeared to be pay-
              checks.
                  At trial, the government argued that Eleete Image was a
              “front company,” “a scam and a sham.” R. 202, at 645–46. The
              government contended that Stewart created Eleete Image and
              tried to make it look like a legitimate company in order to have
              a place to deal with the cash he earned from drug sales.
              Possessing and using large amounts of cash, the government
              argued, would potentially draw scrutiny, but using a business
              account and a business debit card helped prevent suspicion
              that the funds were illegitimate. When seeking a bank loan in
              2014, for example, Stewart noted on the application that he had
              been “employed” by Eleete Image for five years and had an
              income of $6700 per month.
                  In closing arguments, the government went through the
              elements of money laundering one by one, associating evi-
              dence from the trial with proof of those elements. For the
              fourth element of money laundering, whether the defendant
              “knew that the transaction was designed in whole or in part to
              conceal or disguise the nature, the location, the source, the
              ownership, or the control of the proceeds of ongoing drug
              trafficking activity,” the government argued in closing that the
              Eleete business account was designed to hide the nature of the
              funds as drug money and to distance Stewart from ownership
              of the funds:
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 33 of 40 PageID #: 6379
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (30 of 40)




              30                                                  No. 16-4105

                   Why does making cash deposits into the Eleete
                   Image bank account—why does it meet that last
                   element? Well, as we’ve discussed, what is the
                   whole point of this Eleete Image bank account? The
                   whole point is not to conduct any legitimate busi-
                   ness. He had more than two years to do that or to
                   make something of a start of it.
                   The point was he is a drug trafficker. That is what he
                   does for a living. That is what he’s done for a living
                   for years, and he needs to find a way to spend and
                   use his money in a way that’s not going to raise
                   eyebrows.
                   So, concealing or disguising the nature or source of
                   that cash, well, once the cash—we do that financial
                   transaction, put that somewhat small amount,
                   couple thousand dollars—once we put that—run it
                   through into the business account, now we’re not
                   just walking around with several thousand dollars
                   in our pockets. It’s a business account. It looks like
                   business-related money. It can be spent like
                   business-related money through the Eleete Image
                   cards.
                   Then, of course, it also goes to the ownership or
                   control, the attempt to hide the ownership or con-
                   trol. It’s not Daniel Stewart walking around. It is
                   Eleete Image who now has the money.
                   We know it is difficult—certainly the detectives did
                   it; but it is somewhat difficult to make that leap from
                   Eleete Image at Dowitch Lane, which we know is
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 34 of 40 PageID #: 6380
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (31 of 40)




              No. 16-4105                                                   31

                   associated with Rosemarie Brown, to Daniel Stewart
                   at 4523 Eagle Creek Parkway; but that was the point.
              R. 202, at 656–57.
                  Stewart now claims that this evidence was insufficient as a
              matter of law to prove money laundering. Citing Esterman,
              Stewart contends that the government was required to prove
              that the charged transactions were specifically designed to hide
              the provenance of the funds involved. The government failed
              to do so here, he argues, because he did nothing more than
              deposit money into accounts that he opened, accounts that
              could be traced easily back to him. He asserts that the facts of
              his case are remarkably similar to the facts in Esterman, where
              this court reversed a conviction for money laundering on the
              same forfeited insufficiency-of-the-evidence claim that he raises
              here. He notes that his name is on the incorporation papers for
              Eleete, and that he is the signatory on the Eleete bank accounts.
              Having made no attempt to hide behind the Eleete account, the
              facts cannot support a finding of concealment under Esterman,
              he argues. So we turn to Esterman.
                  In that case, Gary Esterman opened a bank account at
              Edens Bank in Skokie, Illinois, with a Russian business partner
              in order to facilitate the financing for a project that the two
              were planning in Russia. The business partner returned to
              Russia and money began flowing into the Edens Bank account.
              Almost as quickly, Esterman began withdrawing money from
              the account and transferring it to his G.E. International
              Account at Michigan Avenue National Bank. Contrary to his
              agreement with his Russian business partner, Esterman
              engaged in at least thirty-three separate transactions including
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 35 of 40 PageID #: 6381
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (32 of 40)




              32                                                  No. 16-4105

              wire transfers and withdrawals to remove the money from
              Edens Bank, taking the money for his own personal use.
              Esterman then spent the money in the G.E. account by with-
              drawing cash or writing checks directly for purchases. 324 F.3d
              at 567–68.
                 Assessing these facts, we noted that we have struggled “to
              define precisely what amount of concealment must occur
              before mere use of ill-gotten gains becomes money laundering
              prohibited by subpart (B)(i) of the statute.” 324 F.3d at 570.
              Two principles emerged from the cases:
                   First, we have tried to maintain some separation
                   between the initial transaction from which illegal
                   proceeds were derived and further transactions
                   designed to conceal the source of those proceeds. …
                   Second, we have stressed that the mere transfer and
                   spending of funds is not enough to sweep conduct
                   within the money laundering statute; instead,
                   subsequent transactions must be specifically de-
                   signed to hide the provenance of the funds involved.
              Esterman, 324 F.3d at 570 (internal citations and quotation
              marks omitted). To restate the first principle, “money launder-
              ing criminalizes a transaction in proceeds, not the transaction
              that creates the proceeds.” United States v. Mankarious, 151 F.3d
              694, 705 (7th Cir. 1998). The government’s proof in Esterman
              failed because the defendant made no effort to disguise or
              conceal either his withdrawals from Edens Bank or the
              destination of the funds. He simply made deposits into other
              bank accounts that were correctly identified as his and then
              spent the money in retail transactions.
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 36 of 40 PageID #: 6382
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (33 of 40)




              No. 16-4105                                                     33

                  We rejected the government’s argument that, because the
              Russian business partner was unaware of the existence of the
              G.E. account, Esterman’s use of that account established an
              intent to conceal:
                   But this is just another way of describing Esterman’s
                   initial fraudulent scheme, whereby he took the
                   money away from [the Russian business partner].
                   Most fraud victims probably assume that their
                   money has either been spent or placed in an account
                   of some sort, even if they do not know the specific
                   destination of the funds. If that were enough to
                   show money laundering at the same time, there
                   would be no distinction left between money laun-
                   dering and the underlying fraud, and individuals
                   who perpetrate simple fraud by transferring
                   ill-gotten funds into a personal account would
                   always be triable as money launderers.
              Esterman, 324 F.3d at 571–72.
                  The proceeds at issue in Esterman were generated by fraud.
              That is, fraud was the “specified unlawful activity” mentioned
              in section 1956(a)(1)(B)(i). In addition to the initial transaction
              where Esterman took the money by fraud, the government
              failed to prove that he engaged in an additional transaction
              that was designed “to hide the provenance of the funds
              involved.” Instead, he simply deposited the money that he
              took by fraud into an easily identifiable account and began to
              spend it.
                  In Stewart’s case, the proceeds were created by the speci-
              fied unlawful activity of drug trafficking. In transactions that
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 37 of 40 PageID #: 6383
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (34 of 40)




              34                                                  No. 16-4105

              are readily identifiable as separate from the original crime,
              Stewart took the cash generated from that drug trafficking and
              engaged in a series of steps designed to conceal or disguise that
              money as business proceeds rather than drug money. With
              those same steps, he sought to distance himself from personal
              ownership of the funds. He incorporated a business using a
              false address and then took several steps to make the business
              appear legitimate. He obtained an Employer Identification
              Number from the IRS and created a website. He opened a bank
              account in the name of the business and enlisted others to help
              him deposit drug proceeds into the account in a manner that
              would cause outsiders to believe the money was income to the
              business. On the two charged occasions, he simply deposited
              relatively small amounts of cash into the business account at
              ATMs. He then spent that money, sometimes on items that
              could probably be identified as strictly personal and sometimes
              on items, like his car, that he titled in the name of his sham
              business.
                   In short, this was not an Esterman-style scheme, where the
              defendant did little more than take money, store it and spend
              it. Esterman required “concrete evidence of intent to disguise or
              conceal transactions, whether that evidence comes directly
              from statements by the defendant that indicate an intent to
              conceal, or from circumstantial evidence like unusual secrecy
              surrounding transactions, careful structuring of transactions to
              avoid attention, folding or otherwise depositing illegal profits
              into the bank account or receipts of a legitimate business, use
              of third parties to conceal the real owner, or engaging in
              unusual financial moves culminating in a transaction.” 324 F.3d
              at 573. Stewart’s machinations surrounding the Eleete bank
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 38 of 40 PageID #: 6384
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (35 of 40)




              No. 16-4105                                                   35

              account supply the necessary circumstantial evidence. Under
              the usual standard for a sufficiency of the evidence claim, we
              can easily conclude that a rational jury could have found the
              essential element of concealment (the only element challenged)
              beyond a reasonable doubt, viewing the evidence in the light
              most favorable to the government. Webster, 775 F.3d at 904–05;
              Aslan, 644 F.3d at 540. Under the even more stringent standard
              of plain error, this is not a close case, and the money launder-
              ing convictions must be affirmed.
                                            III.
                  Finally, we note that Stewart raised a number of challenges
              to the admission of evidence that he characterizes as prejudicial
              and irrelevant “bad acts” evidence. Stewart asks us to review
              the admission of most of that evidence for plain error and some
              of it for abuse of discretion, depending on whether he pre-
              served the particular objection in the district court. The
              government asserts both that the evidence was properly
              admitted and that, in any event, if there was error, it was
              harmless. We agree that any error in admitting the challenged
              evidence was harmless. “The test for harmless error is whether,
              in the mind of the average juror, the prosecution’s case would
              have been significantly less persuasive had the improper
              evidence been excluded.” United States v. Curtis, 781 F.3d 904,
              911 (7th Cir. 2015). The evidence against Stewart was over-
              whelming. United States v. Gonzalez, 863 F.3d 576, 588–89 (7th
              Cir. 2017) (evidentiary error found harmless where there was
              overwhelming admissible evidence of guilt). The admissible
              evidence included kilogram quantities of drugs, five firearms,
              and nearly half a million dollars in cash. The prosecution’s case
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 39 of 40 PageID #: 6385
     Case: 16-4105    Document: 00713314334      Filed: 11/05/2018  Pages: 36 (36 of 40)




              36                                         No. 16-4105

              would have been no less persuasive had the challenged
              evidence been excluded.
                                                         AFFIRMED
Case 1:15-cr-00024-WTL-TAB Document 227 Filed 11/05/18 Page 40 of 40 PageID #: 6386
      Case: 16-4105   Document: 00713314336       Filed: 11/05/2018  Pages: 1   (38 of 40)




                     United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                          October 26, 2018

                                               Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            J. PHIL GILBERT, District Judge*


   No. 16-4105

   UNITED STATES OF AMERICA                      Appeal from the United States District Court
        Plaintiff-Appellee,                      for the Southern District of Indiana,
                                                 Indianapolis Division.
         v.
                                                 No. 1:15-cr-00024-WTL-DKL-1
   DANIEL STEWART,
       Defendant-Appellant.                      William T. Lawrence, Judge.


                                             ORDER

          No judge of the court having called for a vote on the Petition for Rehearing En
   Banc, filed by Defendant-Appellant on October 10, 2018, and all of the judges on the
   original panel having voted to deny the same,

             IT IS HEREBY ORDERED that the Petition for Rehearing En Banc is DENIED.




         *   Of the Southern District of Illinois, sitting by designation.
